Citation Nr: 1025238	
Decision Date: 07/07/10    Archive Date: 07/19/10

DOCKET NO.  09-00 465	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for a heart disability.

2.  Entitlement to service connection for a back disability.

3.  Entitlement to service connection for right leg neurological 
disability as secondary to a back disability.

4.  Entitlement to service connection for a scar on the back of 
the head.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

M. McPhaull, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from May 
1971 to May 1973.  These matters are before the Board of 
Veterans' Appeals (Board) on appeal from a May 2008 rating 
decision by the Roanoke, Virginia Department of Veterans Affairs 
(VA) Regional Office (RO).  In May 2010, a Travel Board hearing 
was held before the undersigned.  A transcript of that hearing is 
associated with the claims file. 

The appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will 
notify the Veteran if any action on his part is required.


REMAND

Heart disability:

The Veteran's service treatment records include a February 1972 
record which notes that from October to December 1971 he was 
hospitalized for cardiac complaints at a U. S. Navy Hospital.  He 
complained of shortness of breath on runs, with occasional 
syncope.  A Grade II-III/VI systolic ejection murmur was heard 
all over the precordium, loudest over the aortic area.  The 
impression was questionable aortic stenosis - recent rheumatic 
heart disease.  

Postservice treatment records from 1999 to 2006 include a May 
1999 discharge summary which shows admission for questionable 
unstable angina.  Physical examination on admission revealed a 
grade I/XII systolic murmur at the 2nd intercostal space.  A 
chest X-ray was interpreted as normal; an EKG revealed inferior 
lateral wall ST depression.  Cardiac catherization revealed no 
significant lesions and normal ejection fraction.  The diagnosis 
was hypertension and atypical chest pain.

At the May 2010 Travel Board hearing, the Veteran testified that 
the cardiac symptoms he experienced postservice leading to 
cardiac catherization were identical to those he experienced in 
service.

The U.S. Court of Appeals for Veterans Claims (Court) has issued 
a decision in the case of McLendon v. Nicholson, 20 Vet. App. 79 
(2006), that addresses the requirements of 38 C.F.R. 
§ 3.159(c)(4).  This regulation provides that an examination or 
medical opinion is necessary if the evidence of record: (A) 
contains competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of disability; 
and (B) establishes that the veteran suffered an event, injury or 
disease in service; (C) indicates that the claimed disability or 
symptoms may be associated with the established event, injury, or 
disease in service, but (D) does not contain sufficient medical 
evidence for the Secretary to make a decision on the claim.  See 
38 C.F.R. § 3.159(c)(4).  The Court held that the third prong of 
38 C.F.R. § 3.159(c)(4) is a "low threshold" standard.  

The above-outlined circumstances of this matter satisfy the "low 
threshold" standard; an examination to secure a medical nexus 
opinion is necessary.   

Back disability, right leg:

On service entrance examination the Veteran noted that he had 
experienced back spasms and low back strain in 1968.  Clinical 
evaluation of the back revealed mild scoliosis.  An October 1971 
record notes that he underwent a lumbar puncture/spinal tap to 
obtain laboratory data concerning hepatitis.  On service 
separation examination clinical evaluation of the spine was 
normal.  Postservice records from 2000 to 2005 show treatment for 
complaints of back pain and spasms.

At the May 2010 Travel Board hearing, the Veteran testified that 
the back disability which was noted on service entrance 
examination increased in severity during service as a result of 
his duties therein.  He related that in 2008 he received VA 
treatment for his back disability, and that X-rays found 
arthritis in the back.  The most recent VA treatment records 
associated with the claims file are dated in February 2007.  
Inasmuch as more recent VA records are constructively of record, 
and may contain information pertinent to the matter on appeal, 
they must be obtained.  Because the claim of secondary service 
connection for right leg neurological disability is inextricably 
intertwined with the claim of service connection for back 
disability, appellate consideration of that matter is deferred 
pending resolution of the claim seeking service connection for 
back disability.  See Harris v. Derwinski, 1 Vet. App. 180, 183 
(1991).

Scar at the back of the head:

On service separation examination a scar was noted at the back of 
the Veteran's head.  He has related that as a result of a fall 
during service he sustained a head injury that required surgery 
(accounting for the scar noted at separation).  On April 2008 
examination on behalf of VA, the examiner noted that he did not 
see a scar.  The Veteran has since submitted a colored photograph 
of the back of his head [a photocopy that did not show any 
detail/contrast was previously associated with the claims file] 
that purportedly shows the scar acquired in service.  However, 
that photograph lacks sufficient clarity to resolve the question 
of whether the Veteran now has a head scar that may be considered 
a residual of the injury in service.  As the Veteran expresses 
certitude regarding the existence and location of the scar, 
another examination that focuses on his precise identification of 
the scar site would be helpful.

Accordingly, the case is REMANDED for the following:

1.  The Veteran should be asked to 
identify the providers of all treatment 
and/or evaluation he has received for back 
disability since his discharge from 
service, and to submit releases for 
records of any private providers.  The RO 
should secure for association with the 
record copies of the complete clinical 
records of all such treatment and/or 
evaluation from the identified sources (VA 
records from March 2007 to the present, to 
specifically include 2008 treatment 
records and X-rays).  The RO should review 
the additional records received, and 
arrange for any further development 
suggested.   

2.  The RO should arrange for the Veteran 
to be examined by an appropriate physician 
(cardiologist, if available) to determine 
the likely etiology of any (and all) of 
his cardiovascular disability (ies).  The 
Veteran's claims file must be reviewed by 
the examiner in conjunction with the 
examination, and any tests or studies 
deemed necessary should be completed.  
Based on examination of the Veteran and 
review of his claims file the examiner 
should offer an opinion as to whether it 
is at least as likely as not (50 % or 
better probability) that the Veteran has a 
cardiovascular disability that is related 
to his cardiac complaints in service/was 
acquired therein.  The examiner must 
explain the rationale for the opinion.

3.  The RO should also arrange for an 
examination of the Veteran to determine 
whether or not he has a scar at the back 
of his head.  The Veteran's claims file 
must be reviewed by the examiner in 
conjunction with the examination.  On 
examination the Veteran should be asked to 
identify precisely (by pointing with a 
finger, e.g.) the location of the alleged 
scar.  The examiner must specify whether 
there is/or is not a scar at such 
location.   

4.  The RO should then re-adjudicate the 
claims.  If any remains denied, the RO 
should issue an appropriate supplemental 
statement of the case and afford the 
Veteran and his representative the 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  These claims must be afforded 
expeditious treatment.  The law requires that all claims that are 
remanded by the Board for additional development or other 
appropriate action must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

